In an action by a wife to recover damages for personal injury sustained by reason of a fall upon a defective public sidewalk, and by her husband for loss of services, the plaintiffs appeal from an order of the Supreme Court, Queens County, entered January 19, 1965 upon reconsideration, which adhered to the court’s original decision and denied their application for a general preference in trial. Order reversed, without costs; plaintiffs’ application for a preference in trial granted; and action remitted to the court below for the purpose of placing it in the appropriate position on the trial calendar. In our opinion, under the circumstances disclosed by this record, it was an improvident exercise of discretion to deny the preference. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.